UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-781 Name of Registrant: The Putnam Fund For Growth and Income Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President The Putnam Fund For Growth and Income One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : The Putnam Fund For Growth and Income Fund Name : The Putnam Fund For Growth and Income Date of fiscal year end : 10/31/2009 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2008 Long-Term Mgmt For For For Incentive Plan 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For Elect W. James Farrell Mgmt For For For Elect H. Laurance Fuller Mgmt For For For Elect William Osborn Mgmt For For For Elect David Owen Mgmt For For For Elect Roy Roberts Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect William Smithburg Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP H0023R105 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Hernandez Mgmt For For For 2 Elect Peter Menikoff Mgmt For For For 3 Elect Robert Ripp Mgmt For For For 4 Elect Theodore Shasta Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Annual Report Mgmt For For For 7 Statutory Financial Statements Mgmt For For For 8 Consolidated Financial Statements Mgmt For For For 9 Allocation of Disposable Profit Mgmt For For For 10 Discharge of the Board of Directors Mgmt For For For 11 Authorized Share Capital Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Ratification of Auditor (Zurich) Mgmt For For For 14 Ratification of Auditor (US) Mgmt For For For 15 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan 16 Approval of Dividend in the Form of Mgmt For For For a Par Value Reduction AerCap Holdings N.V. Ticker Security ID: Meeting Date Meeting Status AER CUSIP N00985106 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Elect Michael Gradon Mgmt For For For 4 Elect Niall Greene Mgmt For For For 5 Elect Paul Dacier Mgmt For For For 6 Elect Robert Warden Mgmt For For For 7 Elect Gerald Strong Mgmt For For For 8 Elect W. Ingersoll Mgmt For For For 9 Elect Klaus Heineman Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Designation of Mr. Keith A. Helming Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For For For Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger, III Mgmt For For For 6 Elect Joe Harris Mgmt For For For 7 Elect Elizabeth Hudson Mgmt For For For 8 Elect Douglas Johnson Mgmt For For For 9 Elect Robert Johnson Mgmt For For For 10 Elect Charles Knapp Mgmt For For For 11 Elect E. Stephen Purdom Mgmt For For For 12 Elect Barbara Rimer Mgmt For For For 13 Elect Marvin Schuster Mgmt For For For 14 Elect David Thompson Mgmt For For For 15 Elect Robert Wright Mgmt For For For 16 Elect Takuro Yoshida Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP 013817101 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Collins, Jr. Mgmt For For For Elect Carlos Ghosn Mgmt For For For Elect Michael Morris Mgmt For For For Elect E. Stanley O'Neal Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Supermajority Mgmt For For For Requirement Relating to Fair Price Protection 5 Elimination of Supermajority Mgmt For For For Requirement Relating to Director Elections 6 Elimination of Supermajority Mgmt For For For Requirement Relating to Removal of Directors 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP 018581108 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Benveniste Mgmt For For For Elect D. Keith Cobb Mgmt For For For Elect Kenneth Jensen Mgmt For For For 2 2010 Omnibus Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP 02209S103 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Elizabeth Bailey Mgmt For For For 2 Elect Gerald Baliles Mgmt For For For 3 Elect John Casteen III Mgmt For For For 4 Elect Dinyar Devitre Mgmt For For For 5 Elect Thomas Farrell II Mgmt For For For 6 Elect Robert Huntley Mgmt For For For 7 Elect Thomas Jones Mgmt For For For 8 Elect George Munoz Mgmt For For For 9 Elect Nabil Sakkab Mgmt For For For 10 Elect Michael Szymanczyk Mgmt For For For 11 2010 Performance Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 14 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP 023608102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Brauer Mgmt For For For Elect Ellen Fitzsimmons Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Gayle Jackson Mgmt For For For Elect James Johnson Mgmt For For For Elect Steven Lipstein Mgmt For For For Elect Charles Mueller Mgmt For For For Elect Harvey Saligman Mgmt For For For Elect Patrick Stokes Mgmt For For For Elect Thomas Voss Mgmt For For For Elect Stephen Wilson Mgmt For For For Elect Jack Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Review of Nuclear Facility America Movil SAB de CV Ticker Security ID: Meeting Date Meeting Status AMXL CUSIP 02364W105 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Tender Offers to Acquire Carso Mgmt N/A For N/A Global Telecom and Telmex International 2 Election of Meeting Delegates Mgmt N/A For N/A American Electric Power Company, Inc. Ticker Security ID: Meeting Date Meeting Status AEP CUSIP 025537101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. R. Brooks Mgmt For For For 2 Elect Donald Carlton Mgmt For For For 3 Elect James Cordes Mgmt For For For 4 Elect Ralph Crosby, Jr. Mgmt For For For 5 Elect Linda Goodspeed Mgmt For For For 6 Elect Thomas Hoaglin Mgmt For For For 7 Elect Lester Hudson, Jr. Mgmt For For For 8 Elect Michael Morris Mgmt For For For 9 Elect Lionel Nowell III Mgmt For For For 10 Elect Richard Sandor Mgmt For For For 11 Elect Kathryn Sullivan Mgmt For For For 12 Elect Sara Tucker Mgmt For For For 13 Elect John Turner Mgmt For For For 14 Amendment to the Long-Term Mgmt For For For Incentive Plan 15 Ratification of Auditor Mgmt For For For American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For Withhold Against Elect Jan Leschly Mgmt For Withhold Against Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For Withhold Against Elect Edward Miller Mgmt For Withhold Against Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For Withhold Against Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For Against Against Compensation 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP 03073E105 03/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Gochnauer Mgmt For For For 2 Elect Edward Hagenlocker Mgmt For For For 3 Elect Henry McGee Mgmt For For For 4 Elimination of Supermajority Mgmt For For For Requirement 5 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Mgmt For For For Stock Plan 3 Amendment to the 1997 Director Mgmt For For For Stock Option Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Formation of Sustainability Committee ASML Holding N.V. Ticker Security ID: Meeting Date Meeting Status ASML CUSIP N07059186 03/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Management Board Mgmt For For For Acts 3 Ratification of Supervisory Board Mgmt For For For Acts 4 Allocation of Profits/Dividends Mgmt For For For 5 Amendment to Compensation Mgmt For For For Policy 6 Performance Share Grants to Mgmt For For For Management Board (Revised Compensation Policy) 7 Performance Share Grants (Current Mgmt For Abstain Against Compensation Policy) 8 Performance Stock Options Mgmt For Abstain Against (Current Compensation Policy) 9 Stock Option Grants to Employees Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Cancel Shares Mgmt For For For 16 Authority to Cancel Additional Mgmt For For For Shares Assured Guaranty Ltd. Ticker Security ID: Meeting Date Meeting Status AGO CUSIP G0585R106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Baron Mgmt For Withhold Against Elect G. Lawrence Buhl Mgmt For Withhold Against Elect Dominic Frederico Mgmt For Withhold Against Elect Howard Albert Mgmt For Withhold Against Elect Robert A. Bailenson Mgmt For Withhold Against Elect Russell B. Brewer Mgmt For Withhold Against Elect Gary Burnet Mgmt For Withhold Against Elect Dominic J. Frederico Mgmt For Withhold Against Elect Sean McCarthy Mgmt For Withhold Against Elect James M. Michener Mgmt For Withhold Against Elect Robert B. Mills Mgmt For Withhold Against Elect Kevin Pearson Mgmt For Withhold Against Elect Andrew Pickering Mgmt For Withhold Against 2 Bermuda Law Change Amendments Mgmt For For For 3 Corporate Governance Mgmt For For For Amendments 4 Ratification of Auditor Mgmt For For For 5 Appointment of Auditor (Assured Mgmt For For For Guaranty Re Ltd.) 6 Appointment of Auditor (Assured Mgmt For For For Guaranty Ireland Holdings Ltd.) AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHldr Against Against For Pension Credit Policy 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 2010 Employee Stock Purchase Mgmt For For For Plan 9 Ratification of Auditor Mgmt For For For Avis Budget Group, Inc. Ticker Security ID: Meeting Date Meeting Status CAR CUSIP 053774105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ronald Nelson Mgmt For For For 2 Elect Mary Choksi Mgmt For For For 3 Elect Leonard Coleman Mgmt For For For 4 Elect Martin Edelman Mgmt For For For 5 Elect John Hardy, Jr. Mgmt For For For 6 Elect Lynn Krominga Mgmt For For For 7 Elect Eduardo Mestre Mgmt For For For 8 Elect F. Robert Salerno Mgmt For For For 9 Elect Stender Sweeney Mgmt For For For 10 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Bies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Mgmt For For For Stock 16 Advisory Vote on Executive Mgmt For For For Compensation 17 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 18 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 19 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 22 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 23 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 24 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruth Bruch Mgmt For For For Elect Nicholas Donofrio Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Edmund Kelly Mgmt For For For Elect Robert Kelly Mgmt For For For Elect Richard Kogan Mgmt For For For Elect Michael Kowalski Mgmt For For For Elect John Luke, Jr. Mgmt For For For Elect Robert Mehrabian Mgmt For For For Elect Mark Nordenberg Mgmt For For For Elect Catherine Rein Mgmt For For For Elect William Richardson Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect John Surma Mgmt For For For Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 6 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blake Devitt Mgmt For For For 2 Elect John Forsyth Mgmt For For For 3 Elect Gail Fosler Mgmt For For For 4 Elect Carole Shapazian Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670108 01/20/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For 2 Amendment to Charter Regarding Mgmt For For For Stock Splits 3 Decrease Par Value of Class B Mgmt For For For Common Stock 4 Increase of Authorized Class B Mgmt For For For Common Stock 5 Amendments to Charter Regarding Mgmt For For For Issuance of Stock Certificates Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against BP PLC Ticker Security ID: Meeting Date Meeting Status BP CUSIP 055622104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project Campbell Soup Company Ticker Security ID: Meeting Date Meeting Status CPB CUSIP 134429109 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edmund Carpenter Mgmt For For For Elect Paul Charron Mgmt For For For Elect Douglas Conant Mgmt For For For Elect Bennett Dorrance Mgmt For For For Elect Harvey Golub Mgmt For For For Elect Lawrence Karlson Mgmt For For For Elect Randall Larrimore Mgmt For For For Elect Mary Malone Mgmt For For For Elect Sara Mathew Mgmt For For For Elect William Perez Mgmt For For For Elect Charles Perrin Mgmt For For For Elect A. Barry Rand Mgmt For For For Elect Nick Shreiber Mgmt For For For Elect Archbold van Beuren Mgmt For For For Elect Les Vinney Mgmt For For For Elect Charlotte Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of the Annual Incentive Mgmt For For For Plan Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP 14040H105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Ronald Dietz Mgmt For For For 2 Elect Lewis Hay III Mgmt For For For 3 Elect Mayo Shattuck III Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Mgmt For Abstain Against Compensation 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 7 Shareholder Proposal Regarding ShrHldr Against For Against Declassification of the Board Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP 14149Y108 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colleen Arnold Mgmt For For For 2 Elect George Barrett Mgmt For For For 3 Elect Glenn Britt Mgmt For For For 4 Elect Calvin Darden Mgmt For For For 5 Elect Bruce Downey Mgmt For For For 6 Elect John Finn Mgmt For For For 7 Elect Gregory Kenny Mgmt For For For 8 Elect Richard Notebaert Mgmt For For For 9 Elect David Raisbeck Mgmt For For For 10 Elect Jean Spaulding Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the Management Mgmt For For For Incentive Plan 13 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Centex Corporation Ticker Security ID: Meeting Date Meeting Status CTX CUSIP 152312104 08/18/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call Special Meetings 19 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Payments to Governments 22 Shareholder Proposal Regarding ShrHldr Against Against For Country Selection Guidelines 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Financial Risks of Climate Change 24 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of Human Rights Committee CHIMERA INVESTMENT CORPORATION Ticker Security ID: Meeting Date Meeting Status CIM CUSIP 16934Q109 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeremy Diamond Mgmt For For For Elect John Reilly Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 07/24/2009 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Authorized Preferred Mgmt For For For Stock - The Dividend Blocker Amendment 2 Amendment to Authorized Preferred Mgmt For For For Stock - The Director Amendment 3 Amendment to Authorized Preferred Mgmt For For For Stock - The Retirement Amendment 4 Increase of Preferred Stock Mgmt For Against Against Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 09/02/2009 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Reverse Stock Split Mgmt For For For 3 Amendment to Authorized Common Mgmt For Against Against Stock - The Preferred Stock Change Coca-Cola Enterprises Inc. Ticker Security ID: Meeting Date Meeting Status CCE CUSIP 191219104 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Phillip Humann Mgmt For For For Elect Suzanne Labarge Mgmt For For For Elect Veronique Morali Mgmt For For For Elect Phoebe Wood Mgmt For For For 2 Amendment to the 2007 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Severance Agreements Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For For For Elect Kenneth Bacon Mgmt For For For Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For Against Against 16 Shareholder Proposal Regarding ShrHldr Against Against For Risk Management Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 18 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 19 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 20 Shareholder Proposal Regarding ShrHldr Against Against For the Financial Risks of Climate Change 21 Shareholder Proposal Regarding ShrHldr Against Against For TRI Chemicals 22 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares Cummins Inc. Ticker Security ID: Meeting Date Meeting Status CMI CUSIP 231021106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bernhard Mgmt For For For 2 Elect Franklin Chang-Diaz Mgmt For For For 3 Elect Robert Herdman Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect N. Thomas Linebarger Mgmt For For For 6 Elect William Miller Mgmt For For For 7 Elect Georgia Nelson Mgmt For For For 8 Elect Theodore Solso Mgmt For For For 9 Elect Carl Ware Mgmt For For For 10 Ratification of Auditor Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles D.R. Horton, Inc. Ticker Security ID: Meeting Date Meeting Status DHI CUSIP 23331A109 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Horton Mgmt For For For Elect Bradley Anderson Mgmt For For For Elect Michael Buchanan Mgmt For For For Elect Michael Hewatt Mgmt For For For Elect Bob Scott Mgmt For For For Elect Donald Tomnitz Mgmt For For For Elect Bill Wheat Mgmt For For For 2 Adoption of Section 382 Mgmt For Against Against Shareholder Rights Plan 3 Ratification of Auditor Mgmt For For For Dean Foods Company Ticker Security ID: Meeting Date Meeting Status DF CUSIP 242370104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Tom Davis Mgmt For For For 2 Elect Gregg Engles Mgmt For For For 3 Elect Jim Turner Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Restricting Tax Gross-up Payments Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP 244199105 02/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Allen Mgmt For For For 2 Elect Aulana Peters Mgmt For For For 3 Elect David Speer Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the Omnibus Equity Mgmt For For For and Incentive Plan 6 Short-Term Incentive Bonus Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding ShrHldr Against Against For Internal Executive Compensation Equity 9 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 10 Shareholder Proposal Regarding an ShrHldr Against Against For Independent Chairman DeVry Inc. Ticker Security ID: Meeting Date Meeting Status DV CUSIP 251893103 11/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darren Huston Mgmt For For For Elect William Keevan Mgmt For For For Elect Lyle Logan Mgmt For For For Elect Julie McGee Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Animal Welfare DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Austrian Mgmt For For For Elect Ralph Boyd, Jr. Mgmt For For For Elect Paul Gould Mgmt For For For Elect Charles Lee Mgmt For For For Elect Peter Lund Mgmt For For For Elect Gregory Maffei Mgmt For For For Elect John Malone Mgmt For For For Elect Nancy Newcomb Mgmt For For For Elect Haim Saban Mgmt For For For Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25459L106 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Agreement and Plan of Merger Mgmt For For For 2 Voting and Right of First Refusal Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP 25470M109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James DeFranco Mgmt For Withhold Against Elect Cantey Ergen Mgmt For Withhold Against Elect Charles Ergen Mgmt For Withhold Against Elect Steven Goodbarn Mgmt For Withhold Against Elect Gary Howard Mgmt For Withhold Against Elect David Moskowitz Mgmt For Withhold Against Elect Tom Ortolf Mgmt For Withhold Against Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Bodman Mgmt For For For 2 Elect Richard Brown Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Bertrand Collomb Mgmt For For For 5 Elect Curtis Crawford Mgmt For For For 6 Elect Alexander Cutler Mgmt For For For 7 Elect John Dillon Mgmt For For For 8 Elect Eleuthere Du Pont Mgmt For For For 9 Elect Marillyn Hewson Mgmt For For For 10 Elect Lois Juliber Mgmt For For For 11 Elect Ellen Kullman Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Amendment to Human Rights Policy Regarding Seed Saving Rights Eagle Materials Inc. Ticker Security ID: Meeting Date Meeting Status EXP CUSIP 26969P108 08/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect F. William Barnett Mgmt For For For Elect David Quinn Mgmt For For For 2 Re-approval of Material Terms of Mgmt For For For Performance Goals under the Incentive Plan 3 Amendment to the Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP 281020107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jagjeet Bindra Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 14 Ratification of Auditor Mgmt For For For Electronic Arts Inc. Ticker Security ID: Meeting Date Meeting Status ERTS CUSIP 285512109 07/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leonard Coleman Mgmt For For For 2 Elect Jeffrey Huber Mgmt For For For 3 Elect Gary Kusin Mgmt For For For 4 Elect Geraldine Laybourne Mgmt For For For 5 Elect Gregory Maffei Mgmt For For For 6 Elect Vivek Paul Mgmt For For For 7 Elect Lawrence Probst III Mgmt For For For 8 Elect John Riccitiello Mgmt For For For 9 Elect Richard Simonson Mgmt For For For 10 Elect Linda Srere Mgmt For For For 11 Employee Stock Option Exchange Mgmt For Against Against Program 12 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 13 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Alvarez Mgmt For For For 2 Elect Winfried Bischoff Mgmt For For For 3 Elect R. David Hoover Mgmt For For For 4 Elect Franklyn Prendergast Mgmt For For For 5 Elect Kathi Seifert Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Repeal of Classified Board Mgmt For For For 8 Elimination of Supermajority Mgmt For For For Requirement 9 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 10 Shareholder Proposal Regarding ShrHldr Against Against For Exclusion of CEOs from Compensation Committee 11 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Executive Compensation (Say on Pay) 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clemens Boersig Mgmt For For For Elect Carlos Fernandez G. Mgmt For Withhold Against Elect Walter Galvin Mgmt For For For Elect Randall Stephenson Mgmt For For For Elect Vernon Loucks, Jr. Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of Performance Mgmt For For For Measures under the Annual Incentive Plan 3 Ratification of Auditor Mgmt For For For Energizer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ENR CUSIP 29266R108 01/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. David Hoover Mgmt For For For Elect John Hunter Mgmt For For For Elect John Klein Mgmt For For For Elect John Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For For For Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP 29364G103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect Stewart Myers Mgmt For For For 9 Elect James Nichols Mgmt For For For 10 Elect William Percy, II Mgmt For For For 11 Elect W.J. Tauzin Mgmt For For For 12 Elect Steven Wilkinson Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of the Executive Annual Mgmt For For For Incentive Plan EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP 26875P101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Alcorn Mgmt For For For 2 Elect Charles Crisp Mgmt For For For 3 Elect James Day Mgmt For For For 4 Elect Mark Papa Mgmt For For For 5 Elect H. Leighton Steward Mgmt For For For 6 Elect Donald Textor Mgmt For For For 7 Elect Frank Wisner Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Omnibus Mgmt For For For Equity Compensation Plan 10 Amendment to the Employee Stock Mgmt For For For Purchase Plan 11 Amendment to the Executive Officer Mgmt For For For Annual Bonus Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 13 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 14 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Triggering Event Everest Re Group, Ltd. Ticker Security ID: Meeting Date Meeting Status RE CUSIP G3223R108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Duffy Mgmt For For For Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Bruce DeMars Mgmt For For For 5 Elect Nelson Diaz Mgmt For Against Against 6 Elect Sue Ling Gin Mgmt For For For 7 Elect Rosemarie Greco Mgmt For For For 8 Elect Paul Joskow Mgmt For For For 9 Elect Richard Mies Mgmt For For For 10 Elect John Palms Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Thomas Ridge Mgmt For For For 13 Elect John Rogers, Jr. Mgmt For For For 14 Elect John Rowe Mgmt For For For 15 Elect Stephen Steinour Mgmt For For For 16 Elect Donald Thompson Mgmt For For For 17 2011 Long-Term Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation 5 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 7 Shareholder Proposal Regarding ShrHldr Against Against For Human Right to Water 8 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 9 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 10 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 11 Shareholder Proposal Regarding an ShrHldr Against Against For Energy Technology Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Greenhouse Gas Emissions Goals 13 Shareholder Proposal Regarding ShrHldr Against Against For Report on Future Energy Trends First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Robert Gillette Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect William Post Mgmt For For For Elect J. Thomas Presby Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect Jose Villarreal Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP 343412102 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Hackett Mgmt For For For 2 Elect Kent Kresa Mgmt For For For 3 Elect Nader Sultan Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Ford Motor Company Ticker Security ID: Meeting Date Meeting Status F CUSIP 345370860 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Butler Mgmt For For For Elect Kimberly Casiano Mgmt For For For Elect Anthony Earley, Jr. Mgmt For For For Elect Edsel Ford II Mgmt For For For Elect William Ford, Jr. Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For For For Elect Richard Manoogian Mgmt For For For Elect Ellen Marram Mgmt For For For Elect Alan Mulally Mgmt For For For Elect Homer Neal Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect John Thornton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Tax Benefit Preservation Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 5 Shareholder Proposal Regarding ShrHldr Against Against For Recapitalization Plan 6 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Carbon Dioxide Reduction FormFactor, Inc. Ticker Security ID: Meeting Date Meeting Status FORM CUSIP 346375108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chenming Hu Mgmt For For For Elect Lothar Maier Mgmt For For For 2 Ratification of Auditor Mgmt For For For FOSTER WHEELER AG Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP H27178104 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Atkinson Mgmt For For For 2 Elect Steven Demetriou Mgmt For For For 3 Elect Stephanie Hanbury-Brown Mgmt For For For 4 Elect Robert Flexon Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Accounts and Reports Mgmt For For For 8 Ratification of Board and Mgmt For For For Management Acts 9 Allocation and Release of Additional Mgmt For For For Paid-In Capital from Capital Contribution to Reserves 10 Amendments to Articles to Change Mgmt For For For the Seat of Foster Wheeler 11 Amendments to Articles to Eliminate Mgmt For For For Requirement to List Citizenship of Shareholders in the Share Register 12 Amendments to Articles to Comply Mgmt For For For with the Newly Enacted Swiss Intermediary-Held Securities Act 13 Transaction of Other Business Mgmt For Against Against Freeport-McMoRan Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect Stephen Siegele Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Gannett Co., Inc. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP 364730101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Craig Dubow Mgmt For For For Elect Howard Elias Mgmt For For For Elect Arthur Harper Mgmt For For For Elect John Louis Mgmt For For For Elect Marjorie Magner Mgmt For For For Elect Scott McCune Mgmt For For For Elect Duncan McFarland Mgmt For For For Elect Donna Shalala Mgmt For For For Elect Neal Shapiro Mgmt For For For Elect Karen Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Omnibus Mgmt For For For Incentive Compensation Plan 4 Shareholder Proposal Regarding ShrHldr Against For Against Restricting Tax Gross-up Payments General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Sir William Castell Mgmt For For For 4 Elect Ann Fudge Mgmt For For For 5 Elect Susan Hockfield Mgmt For For For 6 Elect Jeffrey Immelt Mgmt For For For 7 Elect Andrea Jung Mgmt For For For 8 Elect Alan Lafley Mgmt For For For 9 Elect Robert Lane Mgmt For For For 10 Elect Ralph Larsen Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect James Mulva Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect Roger Penske Mgmt For For For 15 Elect Robert Swieringa Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 21 Shareholder Proposal Regarding ShrHldr Against Against For Regarding Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Requiring Key Committee Directors To Receive Less Than 20% Against Votes 23 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP 370334104 09/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bradbury Anderson Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Paul Danos Mgmt For For For 4 Elect William Esrey Mgmt For For For 5 Elect Raymond Gilmartin Mgmt For For For 6 Elect Judith Hope Mgmt For For For 7 Elect Heidi Miller Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Steve Odland Mgmt For For For 10 Elect Kendall Powell Mgmt For For For 11 Elect Lois Quam Mgmt For For For 12 Elect Michael Rose Mgmt For For For 13 Elect Robert Ryan Mgmt For For For 14 Elect Dorothy Terrell Mgmt For For For 15 2009 Stock Compensation Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP 372917104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Berthiaume Mgmt For For For Elect Robert Bertolini Mgmt For For For Elect Gail Boudreaux Mgmt For For For Elect Robert Carpenter Mgmt For For For Elect Charles Cooney Mgmt For For For Elect Victor Dzau Mgmt For For For Elect Connie Mack III Mgmt For For For Elect Richard Syron Mgmt For For For Elect Henri Termeer Mgmt For For For Elect Ralph Whitworth Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 2009 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2007 Director Mgmt For For For Equity Plan 5 Amendment to Articles of Mgmt For For For Organization Regarding the Right to Call a Special Meeting 6 Ratification of Auditor Mgmt For For For Goodrich Corporation Ticker Security ID: Meeting Date Meeting Status GR CUSIP 382388106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carolyn Corvi Mgmt For For For Elect Diane Creel Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Harris Deloach, Jr. Mgmt For For For Elect James Griffith Mgmt For For For Elect William Holland Mgmt For For For Elect John Jumper Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Lloyd Newton Mgmt For For For Elect Douglas Olesen Mgmt For For For Elect Alfred Rankin, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Mgmt For For For Management Incentive Plan Great Plains Energy Incorporated Ticker Security ID: Meeting Date Meeting Status GXP CUSIP 391164100 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D.L. Bodde Mgmt For For For Elect M.J.Chesser Mgmt For For For Elect W.H. Downey Mgmt For For For Elect R.C. Ferguson, Jr. Mgmt For For For Elect G.D. Forsee Mgmt For For For Elect J.A. Mitchell Mgmt For For For Elect W.C. Nelson Mgmt For For For Elect J.J. Sherman Mgmt For For For Elect L.H. Talbott Mgmt For For For Elect R.H. West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP 406216101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect Nance Dicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For For For 6 Elect James Hackett Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Human Rights Policies 13 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 14 Adopt Advisory Vote on Executive Mgmt For For For Compensation Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP 438516106 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gordon Bethune Mgmt For For For 2 Elect Kevin Burke Mgmt For For For 3 Elect Jaime Chico Pardo Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect D. Scott Davis Mgmt For For For 6 Elect Linnet Deily Mgmt For For For 7 Elect Lord Clive Hollick Mgmt For For For 8 Elect George Paz Mgmt For For For 9 Elect Bradley Sheares Mgmt For For For 10 Elect Michael Wright Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call a Special Meeting 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 15 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 16 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP 441060100 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Connie Curran Mgmt For For For 2 Elect Heino von Prondzynski Mgmt For For For 3 Elect Mark Wheeler Mgmt For For For 4 Ratification of Auditor Mgmt For For For Integrated Device Technology, Inc. Ticker Security ID: Meeting Date Meeting Status IDTI CUSIP 458118106 09/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Schofield Mgmt For For For Elect Lewis Eggebrecht Mgmt For For For Elect Umesh Padval Mgmt For For For Elect Gordon Parnell Mgmt For For For Elect Donald Schrock Mgmt For For For Elect Ron Smith Mgmt For For For Elect Theodore Tewksbury Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 One-time Option Exchange Mgmt For Against Against Program 4 Ratification of Auditor Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect William Brody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Affirmation of Political Nonpartisanship 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between CEO and Employee Pay 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Kellogg Company Ticker Security ID: Meeting Date Meeting Status K CUSIP 487836108 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Benjamin Carson, Sr. Mgmt For For For Elect Gordon Gund Mgmt For For For Elect Dorothy Johnson Mgmt For For For Elect Ann Korologos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP 494368103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Alm Mgmt For For For 2 Elect Dennis Beresford Mgmt For For For 3 Elect John Bergstrom Mgmt For For For 4 Elect Abelardo Bru Mgmt For For For 5 Elect Robert Decherd Mgmt For For For 6 Elect Thomas Falk Mgmt For For For 7 Elect Mae Jemison Mgmt For For For 8 Elect James Jenness Mgmt For For For 9 Elect Ian Read Mgmt For For For 10 Elect Linda Rice Mgmt For For For 11 Elect Marc Shapiro Mgmt For For For 12 Elect G. Craig Sullivan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting KKR Private Equity Investors, LP Ticker Security ID: Meeting Date Meeting Status KPE CINS G52830109 08/14/2009 Voted Meeting Type Country of Trade Annual Guernsey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approval of the Merger Mgmt For For For KLA-Tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP 482480100 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Akins Mgmt For For For Elect Robert Bond Mgmt For For For Elect Kiran Patel Mgmt For For For Elect David Wang Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Amendment to the Performance Mgmt For For For Bonus Plan 4 Ratification of Auditor Mgmt For For For Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP 502424104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For Withhold Against Elect Lewis Kramer Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Amendment to the 2008 Long Term Mgmt For For For Performance Plan 3 Ratification of Auditor Mgmt For For For Lam Research Corporation Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP 512807108 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bagley Mgmt For For For Elect David Arscott Mgmt For For For Elect Robert Berdahl Mgmt For For For Elect Richard Elkus, Jr. Mgmt For For For Elect Grant Inman Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Stephen Newberry Mgmt For For For Elect Patricia Wolpert Mgmt For For For 2 Elimination of Cumulative Voting Mgmt For For For 3 Ratification of Auditor Mgmt For For For Legg Mason, Inc. Ticker Security ID: Meeting Date Meeting Status LM CUSIP 524901105 07/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Angelica Mgmt For For For Elect Barry Huff Mgmt For For For Elect John Koerner III Mgmt For For For Elect Cheryl Krongard Mgmt For For For Elect Scott Nuttall Mgmt For For For 2 Amendment to the 1996 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Lexmark International, Inc. Ticker Security ID: Meeting Date Meeting Status LXK CUSIP 529771107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Paul Curlander Mgmt For For For 2 Elect Kathi Seifert Mgmt For For For 3 Elect Jean-Paul Montupet Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Mgmt For For For Compensation Liberty Media Corporation (Entertainment) Ticker Security ID: Meeting Date Meeting Status LMDIA CUSIP 53071M500 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Redemption Proposal Mgmt For For For 2 Minority Redemption Mgmt For For For 3 Merger Agreement Mgmt For For For 4 Contribution Proposal Mgmt For For For 5 Right to Adjourn Meeting Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP 539830109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. C. Aldridge, Jr. Mgmt For For For 2 Elect Nolan Archibald Mgmt For For For 3 Elect David Burritt Mgmt For For For 4 Elect James Ellis, Jr. Mgmt For For For 5 Elect Gwendolyn King Mgmt For For For 6 Elect James Loy Mgmt For Against Against 7 Elect Douglas McCorkindale Mgmt For For For 8 Elect Joseph Ralston Mgmt For Against Against 9 Elect James Schneider Mgmt For For For 10 Elect Anne Stevens Mgmt For For For 11 Elect Robert Stevens Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Space Weapons Loews Corporation Ticker Security ID: Meeting Date Meeting Status L CUSIP 540424108 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ann Berman Mgmt For Against Against 2 Elect Joseph Bower Mgmt For Against Against 3 Elect Charles Diker Mgmt For Against Against 4 Elect Jacob Frenkel Mgmt For Against Against 5 Elect Paul Fribourg Mgmt For Against Against 6 Elect Walter Harris Mgmt For Against Against 7 Elect Philip Laskawy Mgmt For Against Against 8 Elect Ken Miller Mgmt For Against Against 9 Elect Gloria Scott Mgmt For Against Against 10 Elect Andrew Tisch Mgmt For Against Against 11 Elect James Tisch Mgmt For Against Against 12 Elect Jonathan Tisch Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting Longtop Financial Technologies Limited Ticker Security ID: Meeting Date Meeting Status LFT CUSIP 54318P108 03/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gurnee Mgmt For Withhold Against Elect Zuyun Xue Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Lonking Holdings Ticker Security ID: Meeting Date Meeting Status CINS G5636C107 05/28/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect LI San Yim Mgmt For Against Against 5 Elect QIU Debo Mgmt For Against Against 6 Elect LUO Jianru Mgmt For Against Against 7 Elect MOU Yan Qun Mgmt For Against Against 8 Elect CHEN Chao Mgmt For Against Against 9 Elect LIN Zhong Ming Mgmt For Against Against 10 Elect NGAI Ngan Ying Mgmt For Against Against 11 Elect PAN Longqing Mgmt For Against Against 12 Elect QIAN Shizheng Mgmt For Against Against 13 Elect HAN Xuesong Mgmt For Against Against 14 Directors' Fees Mgmt For For For 15 Elect FANG Deqin Mgmt For Against Against 16 Directors' Fees Mgmt For For For 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Repurchased Mgmt For For For Shares 21 Non-Voting Meeting Note N/A N/A N/A N/A Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP 544147101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virgis Colbert Mgmt For For For Elect Richard Roedel Mgmt For For For Elect David Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP 548661107 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bernauer Mgmt For For For Elect Leonard Berry Mgmt For For For Elect Dawn Hudson Mgmt For For For Elect Robert Niblock Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 5 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Macy's, Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP 55616P104 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bollenbach Mgmt For For For Elect Deirdre Connelly Mgmt For For For Elect Meyer Feldberg Mgmt For For For Elect Sara Levinson Mgmt For For For Elect Terry Lundgren Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Craig Weatherup Mgmt For For For Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Vote Mgmt For For For Requirements 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Marriott International, Inc. Ticker Security ID: Meeting Date Meeting Status MAR CUSIP 571903202 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J.W. Marriott, Jr. Mgmt For For For 2 Elect John Marriott III Mgmt For For For 3 Elect Mary Bush Mgmt For For For 4 Elect Lawrence Kellner Mgmt For For For 5 Elect Debra Lee Mgmt For For For 6 Elect George Munoz Mgmt For For For 7 Elect Harry Pearce Mgmt For For For 8 Elect Steven Reinemund Mgmt For For For 9 Elect W. Mitt Romney Mgmt For For For 10 Elect William Shaw Mgmt For For For 11 Elect Lawrence Small Mgmt For For For 12 Ratification of Auditor Mgmt For For For Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP 571748102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Baker Mgmt For For For 2 Elect Zachary Carter Mgmt For For For 3 Elect Brian Duperreault Mgmt For For For 4 Elect Oscar Fanjul Mgmt For For For 5 Elect H. Edward Hanway Mgmt For For For 6 Elect Gwendolyn King Mgmt For For For 7 Elect Bruce Nolop Mgmt For For For 8 Elect Marc Oken Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Masco Corporation Ticker Security ID: Meeting Date Meeting Status MAS CUSIP 574599106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Archer Mgmt For For For 2 Elect Anthony Earley, Jr. Mgmt For For For 3 Elect Lisa Payne Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2005 Long-Term Mgmt For Against Against Stock Incentive Plan McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 8 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 9 Shareholder Proposal Regarding ShrHldr Against Against For Cage-Free Eggs McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP 58155Q103 07/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andy Bryant Mgmt For For For 2 Elect Wayne Budd Mgmt For For For 3 Elect John Hammergren Mgmt For For For 4 Elect Alton Irby, III Mgmt For For For 5 Elect M. Christine Jacobs Mgmt For For For 6 Elect Marie Knowles Mgmt For For For 7 Elect David Lawrence Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jane Shaw Mgmt For For For 10 Amendment to the 2005 Stock Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 13 Shareholder Proposal Regarding ShrHldr Against Against For Survivor Benefits (Golden Coffins) Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect Victor Dzau Mgmt For For For Elect William Hawkins Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Mgmt For For For Stock Purchase Plan 4 Amendment to the 2008 Stock Mgmt For For For Award and Incentive Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Thomas Glocer Mgmt For For For 5 Elect Steven Goldstone Mgmt For For For 6 Elect William Harrison, Jr. Mgmt For For For 7 Elect Harry Jacobson Mgmt For For For 8 Elect William Kelley Mgmt For For For 9 Elect C. Robert Kidder Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect Carlos Represas Mgmt For For For 12 Elect Patricia Russo Mgmt For For For 13 Elect Thomas Shenk Mgmt For For For 14 Elect Anne Tatlock Mgmt For For For 15 Elect Craig Thompson Mgmt For For For 16 Elect Wendell Weeks Mgmt For For For 17 Elect Peter Wendell Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 2010 Incentive Stock Plan Mgmt For For For 20 2010 Non-Employee Directors Mgmt For For For Stock Option Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 589331107 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP 59156R108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Glenn Hubbard Mgmt For For For Elect Alfred Kelly, Jr. Mgmt For For For Elect James Kilts Mgmt For For For Elect David Satcher Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting Micron Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MU CUSIP 595112103 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Appleton Mgmt For For For 2 Elect Teruaki Aoki Mgmt For For For 3 Elect James Bagley Mgmt For For For 4 Elect Robert Bailey Mgmt For For For 5 Elect Mercedes Johnson Mgmt For For For 6 Elect Lawrence Mondry Mgmt For For For 7 Elect Robert Switz Mgmt For For For 8 Executive Officer Performance Mgmt For For For Incentive Plan 9 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAP CUSIP 60871R209 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP 617446448 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roy Bostock Mgmt For For For 2 Elect Erskine Bowles Mgmt For For For 3 Elect Howard Davies Mgmt For For For 4 Elect James Gorman Mgmt For For For 5 Elect James Hance, Jr. Mgmt For For For 6 Elect Nobuyuki Hirano Mgmt For For For 7 Elect C. Robert Kidder Mgmt For For For 8 Elect John Mack Mgmt For For For 9 Elect Donald Nicolaisen Mgmt For For For 10 Elect Charles Noski Mgmt For For For 11 Elect Hutham Olayan Mgmt For For For 12 Elect O. Griffith Sexton Mgmt For For For 13 Elect Laura Tyson Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Amendment to the 2007 Equity Mgmt For Against Against Incentive Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay 21 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP 620076109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Brown Mgmt For For For 2 Elect David Dorman Mgmt For For For 3 Elect William Hambrecht Mgmt For For For 4 Elect Sanjay Jha Mgmt For For For 5 Elect Keith Meister Mgmt For For For 6 Elect Thomas Meredith Mgmt For For For 7 Elect Samuel Scott III Mgmt For For For 8 Elect James Stengel Mgmt For For For 9 Elect Anthony Vinciquerra Mgmt For For For 10 Elect Douglas Warner III Mgmt For For For 11 Elect John White Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Review of Global Human Rights Standards 15 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Newell Rubbermaid Inc. Ticker Security ID: Meeting Date Meeting Status NWL CUSIP 651229106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Scott Cowen Mgmt For For For 2 Elect Cynthia Montgomery Mgmt For For For 3 Elect Michael B. Polk Mgmt For For For 4 Elect Michael Todman Mgmt For For For 5 2010 Stock Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP 651290108 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lee Boothby Mgmt For For For 2 Elect Philip Burguieres Mgmt For For For 3 Elect Pamela Gardner Mgmt For For For 4 Elect John Kemp III Mgmt For For For 5 Elect J. Michael Lacey Mgmt For For For 6 Elect Joseph Netherland Mgmt For For For 7 Elect Howard Newman Mgmt For For For 8 Elect Thomas Ricks Mgmt For For For 9 Elect Juanita Romans Mgmt For For For 10 Elect Charles Shultz Mgmt For For For 11 Elect J. Terry Strange Mgmt For For For 12 2010 Employee Stock Purchase Mgmt For For For Plan 13 Ratification of Auditor Mgmt For For For Newmont Mining Corporation Ticker Security ID: Meeting Date Meeting Status NEM CUSIP 651639106 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glen Barton Mgmt For For For Elect Vincent Calarco Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Noreen Doyle Mgmt For For For Elect Veronica Hagen Mgmt For For For Elect Michael Hamson Mgmt For For For Elect Richard O'Brien Mgmt For For For Elect John Prescott Mgmt For For For Elect Donald Roth Mgmt For For For Elect James Taranik Mgmt For For For Elect Simon Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Nexen Inc. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP 65334H102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Berry Mgmt For Withhold Against Elect Robert Bertram Mgmt For Withhold Against Elect Dennis Flanagan Mgmt For Withhold Against Elect S. Barry Jackson Mgmt For Withhold Against Elect Kevin Jenkins Mgmt For Withhold Against Elect A. Anne McLellan Mgmt For Withhold Against Elect Eric Newell Mgmt For Withhold Against Elect Thomas O'Neill Mgmt For Withhold Against Elect Marvin Romanow Mgmt For Withhold Against Elect Francis Saville Mgmt For Withhold Against Elect John Willson Mgmt For Withhold Against Elect Victor Zaleschuk Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For NOKIA OYJ Ticker Security ID: Meeting Date Meeting Status NOK1V CUSIP 654902204 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Mgmt For For For Management Acts 4 Directors' Fees Mgmt For For For 5 Board Size Mgmt For For For Elect Lalita Gupte Mgmt For For For Elect Bengt Holmstrom Mgmt For For For Elect Henning Kagermann Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For For For Elect Per Karlsson Mgmt For For For Elect Isabel Marey-Semper Mgmt For For For Elect Jorma Ollila Mgmt For For For Elect Marjorie Scardino Mgmt For For For Elect Risto Siilasmaa Mgmt For For For Elect Keijo Suila Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ or w/o Mgmt For Against Against Preemptive Rights Nordic America Tanker Shipping Limited Ticker Security ID: Meeting Date Meeting Status NAT CUSIP G65773106 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbjørn Hansson Mgmt For Withhold Against Elect Jim Kelly Mgmt For Withhold Against Elect David Gibbons Mgmt For Withhold Against Elect Andreas Ugland Mgmt For Withhold Against Elect Jan Erik Langangen Mgmt For Withhold Against Elect Paul Hopkins Mgmt For Withhold Against Elect Richard Vietor Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Reduction of Share Premium Mgmt For For For Nordstrom, Inc. Ticker Security ID: Meeting Date Meeting Status JWN CUSIP 655664100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Phyllis Campbell Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Robert Miller Mgmt For For For 4 Elect Blake Nordstrom Mgmt For For For 5 Elect Erik Nordstrom Mgmt For For For 6 Elect Peter Nordstrom Mgmt For For For 7 Elect Philip Satre Mgmt For For For 8 Elect Robert Walter Mgmt For For For 9 Elect Alison Winter Mgmt For For For 10 2010 Equity Incentive Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel DiMicco Mgmt For For For Elect James Hlavacek Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 2010 Stock Option and Award Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP 67073Y106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Kennedy Mgmt For For For Elect John O'Reilly Mgmt For For For Elect Michael Yackira Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For Against Against 4 Elect Edward Djerejian Mgmt For Against Against 5 Elect John Feick Mgmt For Against Against 6 Elect Carlos Gutierrez Mgmt For Against Against 7 Elect Ray Irani Mgmt For Against Against 8 Elect Irvin Maloney Mgmt For Against Against 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For Against Against 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals Mgmt For For For under the 2005 Long-Term Incentive Plan 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Host Country Regulations 21 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 22 Shareholder Proposal Regarding ShrHldr Against Against For Security of Chemical Facilities 23 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP 681904108 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Andrea Lindell Mgmt For For For 5 Elect James Shelton Mgmt For For For 6 Elect John Timoney Mgmt For For For 7 Elect Amy Wallman Mgmt For For For 8 Ratification of Auditor Mgmt For For For Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP 681919106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Incentive Mgmt For Against Against Award Plan 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses 6 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Owens Corning Ticker Security ID: Meeting Date Meeting Status OC CUSIP 690742101 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ralph Hake Mgmt For For For Elect F. Philip Handy Mgmt For For For Elect Michael Thaman Mgmt For For For 2 2010 Stock Plan Mgmt For For For Owens Corning Ticker Security ID: Meeting Date Meeting Status OC CUSIP 690742101 12/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Norman Blake, Jr. Mgmt For For For Elect Landon Hilliard Mgmt For For For Elect James McMonagle Mgmt For For For Elect W. Howard Morris Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP 701094104 10/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kassling Mgmt For For For Elect Robert Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Müller Mgmt For For For Elect Joseph Scaminace Mgmt For For For Elect Wolfgang Schmitt Mgmt For For For Elect Markos Tambakeras Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Stock Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding an ShrHldr Against Against For Independent Board Chairman Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP 69331C108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For Against Against 2 Elect Lewis Chew Mgmt For Against Against 3 Elect C. Lee Cox Mgmt For Against Against 4 Elect Peter Darbee Mgmt For Against Against 5 Elect Maryellen Herringer Mgmt For Against Against 6 Elect Roger Kimmel Mgmt For Against Against 7 Elect Richard Meserve Mgmt For Against Against 8 Elect Forrest Miller Mgmt For Against Against 9 Elect Rosendo Parra Mgmt For Against Against 10 Elect Barbara Rambo Mgmt For Against Against 11 Elect Barry Williams Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Amendment to the 2006 Long-Term Mgmt For For For Incentive Plan 15 Shareholder Proposal Regarding ShrHldr Against For Against Independent Board Chairman 16 Shareholder Proposal Regarding ShrHldr Against Against For Key Committee Membership 17 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols Prudential Financial, Inc. Ticker Security ID: Meeting Date Meeting Status PRU CUSIP 744320102 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Gaston Caperton Mgmt For For For 4 Elect Gilbert Casellas Mgmt For For For 5 Elect James Cullen Mgmt For For For 6 Elect William Gray III Mgmt For For For 7 Elect Mark Grier Mgmt For For For 8 Elect Jon Hanson Mgmt For For For 9 Elect Constance Horner Mgmt For For For 10 Elect Karl Krapek Mgmt For For For 11 Elect Christine Poon Mgmt For For For 12 Elect John Strangfeld Mgmt For For For 13 Elect James Unruh Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation Pulte Homes, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP 745867101 08/18/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Shares Pursuant to Mgmt For For For Merger 2 Increase of Authorized Common Mgmt For For For Stock 3 Company Name Change Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For PulteGroup, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP 745867101 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Schoewe Mgmt For For For Elect Timothy Eller Mgmt For For For Elect Clint Murchison III Mgmt For For For Elect Richard Dugas, Jr. Mgmt For Withhold Against Elect David McCammon Mgmt For Withhold Against Elect James Postl Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Amendment to Shareholder Rights Mgmt For Against Against Agreement 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against For Against Independent Board Chairman 7 Shareholder Proposal Regarding ShrHldr Against For Against Performance-Based Equity Compensation 8 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 9 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 10 Shareholder Proposal ShrHldr Against For Against Reimbursement of Solicitation Expenses Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ravi Akhoury Mgmt For For For Elect Jameson Baxter Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Robert Darretta Mgmt For For For Elect Myra Drucker Mgmt For For For Elect John Hill Mgmt For For For Elect Paul Joskow Mgmt For For For Elect Elizabeth Kennan Mgmt For For For Elect Kenneth Leibler Mgmt For For For Elect Robert Patterson Mgmt For For For Elect George Putnam, III Mgmt For For For Elect Robert Reynolds Mgmt For For For Elect W. Thomas Stephens Mgmt For For For Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: Investments in Commodities N/A N/A N/A N/A Diversification of Investments N/A N/A N/A N/A The Acquisition of Voting Securities N/A N/A N/A N/A Borrowing N/A N/A N/A N/A Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: The Duration Of The Trust N/A N/A N/A N/A Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding a ShrHldr Against Against For Sustainable Procurement Policy 12 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP 755111507 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Stephen Hadley Mgmt For For For 4 Elect Frederic Poses Mgmt For For For 5 Elect Michael Ruettgers Mgmt For For For 6 Elect Ronald Skates Mgmt For For For 7 Elect William Spivey Mgmt For For For 8 Elect Linda Stuntz Mgmt For For For 9 Elect William Swanson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 2010 Stock Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Supplemental Executive Retirement Plans 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent RenaissanceRe Holdings, Ltd. Ticker Security ID: Meeting Date Meeting Status RNR CUSIP G7496G103 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Hecht Mgmt For For For Elect Henry Klehm III Mgmt For For For Elect Ralph Levy Mgmt For For For Elect Nicholas Trivisonno Mgmt For For For 2 2010 Performance Share Plan Mgmt For For For 3 Amendment to the 2001 Stock Mgmt For For For Incentive Plan 4 2010 Employee Stock Purchase Mgmt For For For Plan 5 Appointment of Auditor Mgmt For For For Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP 806605101 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect Leo Reif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements Mgmt For For For and Dividends 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Mgmt For For For Stock Purchase Plan 5 Appointment of Auditor Mgmt For For For SPX Corporation Ticker Security ID: Meeting Date Meeting Status SPW CUSIP 784635104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Michael Fitzpatrick Mgmt For For For 2 Elect Albert Koch Mgmt For For For 3 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stuart Essig Mgmt For For For 2 Elect Barbara Hill Mgmt For For For 3 Elect Michael Rocca Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Long Term Cash Incentive Plan Mgmt For For For 14 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay Steel Dynamics, Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP 858119100 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Jurgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Joseph Ruffolo Mgmt For For For Elect Gabriel Shaheen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against SunTrust Banks, Inc. Ticker Security ID: Meeting Date Meeting Status STI CUSIP 867914103 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Beall, II Mgmt For For For 2 Elect Alston Correll Mgmt For For For 3 Elect Jeffrey Crowe Mgmt For For For 4 Elect Patricia Frist Mgmt For For For 5 Elect Blake Garrett Mgmt For For For 6 Elect David Hughes Mgmt For For For 7 Elect M. Douglas Ivester Mgmt For For For 8 Elect J. Hicks Lanier Mgmt For For For 9 Elect William Linnenbringer Mgmt For For For 10 Elect G. Gilmer Minor, III Mgmt For For For 11 Elect Larry Prince Mgmt For For For 12 Elect Frank Royal Mgmt For For For 13 Elect Thomas Watjen Mgmt For For For 14 Elect James Wells III Mgmt For For For 15 Elect Karen Williams Mgmt For For For 16 Elect Phail Wynn, Jr. Mgmt For For For 17 Amendment to the Management Mgmt For For For Incentive Plan 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report SUPERVALU Inc. Ticker Security ID: Meeting Date Meeting Status SVU CUSIP 868536103 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donald Chappel Mgmt For For For 2 Elect Irwin Cohen Mgmt For For For 3 Elect Ronald Daly Mgmt For For For 4 Elect Susan Engel Mgmt For For For 5 Elect Craig Herkert Mgmt For For For 6 Elect Charles Lillis Mgmt For Against Against 7 Elect Steven Rogers Mgmt For For For 8 Elect Matthew Rubel Mgmt For For For 9 Elect Wayne Sales Mgmt For For For 10 Elect Kathi Seifert Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Adoption of Triennial Advisory Vote Mgmt For For For on Executive Compensation Symantec Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP 871503108 09/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect Frank Dangeard Mgmt For For For Elect Geraldine Laybourne Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For For For Elect Enrique Salem Mgmt For For For Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Calvin Darden Mgmt For For For 2 Elect Anne Mulcahy Mgmt For For For 3 Elect Stephen Sanger Mgmt For For For 4 Elect Gregg Steinhafel Mgmt For For For 5 Ratification of Auditor Mgmt For Abstain Against 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Mgmt For For For Requirement 8 Amendment and Restatement of the Mgmt For Abstain Against Articles of Incorporation 9 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP 00130H105 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Bodman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Tarun Khanna Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect Sandra Moose Mgmt For For For Elect John Morse, Jr. Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Compensation Plan 3 Reapproval of the Performance Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For The Chubb Corporation Ticker Security ID: Meeting Date Meeting Status CB CUSIP 171232101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zoe Baird Mgmt For For For 2 Elect Sheila Burke Mgmt For For For 3 Elect James Cash, Jr. Mgmt For For For 4 Elect John Finnegan Mgmt For For For 5 Elect Martin McGuinn Mgmt For For For 6 Elect Lawrence Small Mgmt For For For 7 Elect Jess Soderberg Mgmt For For For 8 Elect Daniel Somers Mgmt For For For 9 Elect Karen Williams Mgmt For For For 10 Elect James Zimmerman Mgmt For For For 11 Elect Alfred Zollar Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For For For 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Pamela Thomas-Graham Mgmt For For For 11 Elect Carolyn Ticknor Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For Against Against 14 Elect James Williams Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance Based Restricted Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Bisphenol-A The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 15 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Remediation in the Midland Area 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) The Estee Lauder Companies Inc. Ticker Security ID: Meeting Date Meeting Status EL CUSIP 518439104 11/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rose Marie Bravo Mgmt For Withhold Against Elect Paul Fribourg Mgmt For Withhold Against Elect Mellody Hobson Mgmt For Withhold Against Elect Irvine Hockaday, Jr. Mgmt For Withhold Against Elect Barry Sternlicht Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Hartford Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status HIG CUSIP 416515104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allardice, III Mgmt For For For 2 Elect Trevor Fetter Mgmt For For For 3 Elect Paul Kirk, Jr. Mgmt For For For 4 Elect Liam McGee Mgmt For For For 5 Elect Gail McGovern Mgmt For For For 6 Elect Michael Morris Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Charles Strauss Mgmt For For For 9 Elect H. Patrick Swygert Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2010 Incentive Stock Plan Mgmt For For For 12 Approve Material Terms of the Mgmt For For For Executive Bonus Program 13 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of Mgmt For For For Performance Goals Under the 2005 Omnibus Stock Incentive Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 17 Shareholder Proposal Regarding ShrHldr Against Against For Employment Diversity Report 18 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation The PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 693475105 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Berndt Mgmt For Against Against 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Robert Clay Mgmt For For For 5 Elect Kay James Mgmt For For For 6 Elect Richard Kelson Mgmt For For For 7 Elect Bruce Lindsay Mgmt For For For 8 Elect Anthony Massaro Mgmt For For For 9 Elect Jane Pepper Mgmt For For For 10 Elect James Rohr Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Lorene Steffes Mgmt For For For 13 Elect Dennis Strigl Mgmt For For For 14 Elect Stephen Thieke Mgmt For For For 15 Elect Thomas Usher Mgmt For For For 16 Elect George Walls, Jr. Mgmt For For For 17 Elect Helge Wehmeier Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes 21 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Mgmt For For For Regulations 16 2009 Stock and Incentive Mgmt For For For Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP 872540109 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jose Alvarez Mgmt For For For 2 Elect Alan Bennett Mgmt For For For 3 Elect David Brandon Mgmt For For For 4 Elect Bernard Cammarata Mgmt For For For 5 Elect David Ching Mgmt For For For 6 Elect Michael Hines Mgmt For For For 7 Elect Amy Lane Mgmt For For For 8 Elect Carol Meyrowitz Mgmt For For For 9 Elect John O'Brien Mgmt For For For 10 Elect Willow Shire Mgmt For For For 11 Elect Fletcher Wiley Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) The Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP 89417E109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Blythe McGarvie Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP 254687106 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For Against Against 7 Elect Fred Langhammer Mgmt For For For 8 Elect Aylwin Lewis Mgmt For For For 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For For For 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 16 Amendment to Supermajority Mgmt For For For Requirement Regarding Interested Person Transactions 17 Elimination of Supermajority Mgmt For For For Requirement for Bylaw Amendments 18 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Tracking Stock Provisions 19 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Classified Board Transition Provisions 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding Ex ShrHldr Against Against For Gay Non-Discrimination Policy Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For Against Against 2 Elect William Barr Mgmt For Against Against 3 Elect Jeffrey Bewkes Mgmt For Against Against 4 Elect Stephen Bollenbach Mgmt For Against Against 5 Elect Frank Caufield Mgmt For Against Against 6 Elect Robert Clark Mgmt For Against Against 7 Elect Mathias Dopfner Mgmt For Against Against 8 Elect Jessica Einhorn Mgmt For Against Against 9 Elect Fred Hassan Mgmt For Against Against 10 Elect Michael Miles Mgmt For Against Against 11 Elect Kenneth Novack Mgmt For Against Against 12 Elect Deborah Wright Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 17 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 18 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Toll Brothers, Inc. Ticker Security ID: Meeting Date Meeting Status TOL CUSIP 889478103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zvi Barzilay Mgmt For For For Elect Edward Boehne Mgmt For For For Elect Richard Braemer Mgmt For Withhold Against Elect Carl Marbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Certificate of Mgmt For For For Incorporation to Preserve Value of NOLS 4 Adoption of Section 382 Mgmt For Against Against Shareholder Rights Plan 5 Approval of the Senior Officer Mgmt For Against Against Bonus Plan 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHldr Against Against For Reporting and Reducing Greenhouse Gas Emissions TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CUSIP 89151E109 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Retirement Indemnity, Mgmt For Against Against Supplementary Pension Plan and Severance Package for Christophe de Margerie 6 Authority to Repurchase Shares Mgmt For For For 7 Elect Thierry Desmarest Mgmt For Against Against 8 Elect Thierry de Rudder Mgmt For Against Against 9 Elect Gunnar Brock Mgmt For Against Against 10 Appointment of Auditor (Ernst & Mgmt For For For Young Audit) 11 Appointment of Auditor (KPMG Mgmt For For For Audit) 12 Replacement of Alternate Auditor Mgmt For For For 13 Replacement of Alternate Auditor Mgmt For For For 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments 16 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 17 Authority to Issue Shares Mgmt For For For and/Convertible Securities Under Employee Savings Plan 18 Authority to Grant Stock Options Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Collective Investment Funds 20 Elect Claude Clement Mgmt For Against Against Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For TYCO ELECTRONICS LTD. Ticker Security ID: Meeting Date Meeting Status TEL CUSIP H8912P106 10/08/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Dividend in the Form of Mgmt For For For a Reduction of Par Value 2 Right to Adjourn Meeting Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For Elect Edward Breen Mgmt For For For Elect Michael Daniels Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Mgmt For For For Value 9 Adoption of Plurality Vote in Mgmt For For For Contested Elections 10 Transaction of Other Business Mgmt For Against Against U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 16 Advisory Vote on Executive Mgmt For For For Compensation UAL Corporation Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP 902549807 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Almeida Mgmt For For For Elect Mary Bush Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Jane Garvey Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Robert Krebs Mgmt For For For Elect Robert Miller Mgmt For For For Elect James O'Connor Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Extend the 5% Mgmt For For For Ownership Limit United States Steel Corporation Ticker Security ID: Meeting Date Meeting Status X CUSIP 912909108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Drosdick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Jeffrey Lipton Mgmt For For For Elect Dan Dinges Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 4 2010 Annual Incentive Mgmt For For For Compensation Plan United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Carlos Gutierrez Mgmt For For For Elect Edward Kangas Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect Andre Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Valero Energy Corporation Ticker Security ID: Meeting Date Meeting Status VLO CUSIP 91913Y100 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruben Escobedo Mgmt For For For 2 Elect Bob Marbut Mgmt For For For 3 Elect Robert Profusek Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Re-approval of the 2005 Omnibus Mgmt For For For Stock Incentive Plan 6 Advisory Vote on Executive Mgmt For Against Against Compensation 7 Shareholder Proposal Regarding ShrHldr Against Against For Report on Rainforest Impact 8 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 9 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy 17 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 21 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares after Retirement Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Mgmt For For For Incentive Plan, Renamed the 2010 Stock Incentive Plan 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 22 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 23 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 24 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Priorities Report Walgreen Co. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP 931422109 01/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Davis Mgmt For For For Elect William Foote Mgmt For For For Elect Mark Frissora Mgmt For For For Elect Alan McNally Mgmt For For For Elect Nancy Schlichting Mgmt For For For Elect David Schwartz Mgmt For For For Elect Alejandro Silva Mgmt For For For Elect James Skinner Mgmt For For For Elect Gregory Wasson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Executive Stock Mgmt For For For Option Plan 4 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 5 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 6 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP 94106L109 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pastora Cafferty Mgmt For For For 2 Elect Frank Clark, Jr. Mgmt For For For 3 Elect Patrick Gross Mgmt For Against Against 4 Elect John Pope Mgmt For For For 5 Elect W. Robert Reum Mgmt For For For 6 Elect Steven Rothmeier Mgmt For For For 7 Elect David Steiner Mgmt For For For 8 Elect Thomas Weidemeyer Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Elimination of the Supermajority Mgmt For For For Requirement 11 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP H27013103 06/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Financial Statements Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Elect Bernard Duroc-Danner Mgmt For For For 4 Elect Samuel Bodman III Mgmt For For For 5 Elect David Butters Mgmt For For For 6 Elect Nicholas Brady Mgmt For Against Against 7 Elect William Macaulay Mgmt For For For 8 Elect Robert Millard Mgmt For For For 9 Elect Robert Moses, Jr. Mgmt For For For 10 Elect Guillermo Ortiz Mgmt For For For 11 Elect Emyr Parry Mgmt For For For 12 Elect Robert Rayne Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Reclassification of Legal Reserves Mgmt For Abstain Against to Other Reserves 15 Increase in Authorized Share Mgmt For Abstain Against Capital 16 Increase and Allocation of Mgmt For Abstain Against Conditional Share Capital 17 2010 Omnibus Incentive Plan Mgmt For For For WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP 94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Conversion to Nonprofit Status 6 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP 98310W108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For For For Elect Michael Wargotz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity and Mgmt For Against Against Incentive Plan XL Capital Ltd. Ticker Security ID: Meeting Date Meeting Status XL CUSIP G98255105 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joseph Mauriello Mgmt For Against Against 2 Elect Eugene McQuade Mgmt For Against Against 3 Elect Clayton Rose Mgmt For For For 4 Ratification of Auditor Mgmt For For For XL Capital Ltd. Ticker Security ID: Meeting Date Meeting Status XL CUSIP G98255105 04/30/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Cayman Mgmt For For For Islands to Ireland 2 Right to Adjourn Meeting Mgmt For For For 3 Creation of Distributable Reserves Mgmt For For For 4 Amendments to Articles - Director Mgmt For Against Against Nomination Procedures 5 Amendments to Articles - Change in Mgmt For For For Company Name 6 Right to Adjourn Meeting Mgmt For For For XTO Energy Inc. Ticker Security ID: Meeting Date Meeting Status XTO CUSIP 98385X106 06/25/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Roy Bostock Mgmt For For For 3 Elect Patti Hart Mgmt For For For 4 Elect Eric Hippeau Mgmt For For For 5 Elect Susan James Mgmt For For For 6 Elect Vyomesh Joshi Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Amendment to the 1996 Directors' Mgmt For For For Stock Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The Putnam Fund for Growth and Income By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
